Notice of Pre-AIA  or AIA  Status
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Group I, claim(s) 15, drawn to a vertical wind turbine with a logarithmic spiral blade with one or more slits.
Group II, claim(s) 16, drawn to a vertical wind turbine with a logarithmic spiral blade with a vortex generator.
Group III, claim(s) 17, drawn to a vertical wind turbine with a logarithmic spiral blade with a dogtooth shape leading edge.
Group IV, claim(s) 18, drawn to a vertical wind turbine with a logarithmic spiral blade with a winglet.
Group V, claim(s) 20-22, drawn to a vertical wind turbine with a logarithmic spiral blade, wherein the turbine comprises multiple stages aligned along the rotational axis.

Group VII, claim(s) 24, drawn to a vertical wind turbine with a logarithmic spiral blade, wherein a plurality of turbines are disposed on a same circumference.
Group VIII, claim(s) 25, drawn to a vertical wind turbine with a logarithmic spiral blade that is extendable/contractible in the axial direction.
Group IX, claim(s) 26, drawn to a vertical wind turbine with a logarithmic spiral blade with a rotational axis parallel to a direction of fluid flow.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: 14.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-IX lack unity of invention because even though the inventions of these groups require the technical feature of a vertical wind turbine with a logarithmic spiral , this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Bills US 20170022970.
Bills teaches a vertical axis turbine (Fig. 1) having 
a blade (5a, 5b, 5c) disposed around a vertical rotation axis (rotational axis) via an arm (30), wherein 
the blade 
is formed so as to expand at least in one section among sections between a blade root, which is an end closer to the rotation axis, and a blade tip, which is an end farther from the rotation axis (Fig. 1), 
has an airfoil shape in a horizontal section, which is a section substantially perpendicular to an extending direction of the rotary axis (Fig. 1), and 
is formed such that a horizontal distance of the horizontal section from the rotation axis changes in a logarithmic spiral along the axial direction of the rotation axis ([0051]).
A telephone call was made to Shyh-Jye Wang on 4/29/2021 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN O PETERS whose telephone number is (571)272-2662.  The examiner can normally be reached on M-F, 9:30am-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIAN O. PETERS
Examiner
Art Unit 3745



/BRIAN O PETERS/Examiner, Art Unit 3745                                                                                                                                                                                                        

/WOODY A LEE JR/Primary Examiner, Art Unit 3745